March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
20 -cr- 13% y¢ )
Yer ry (Ces Mes Defendant(s). .
Defendant Je COW oie S hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

X

initial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

 

Defehtatit’s Sia re Defense Counsel’s Signature
(Judge may obtain verbal consent on
Regord and Sign for Defendant)

AS ry ” ( oS Kenneth Montgomery

Print Defendént’s Name’ Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

4-9-2¢2¢ Chute, C me Carla
Date U.S. District Judge/U.S. Magistrate Judge

 
